 

Case 1:21-cr-00247-PAE Document 14 Filed 05/04/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

x
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY VIDEO OR
TELE CONFERENCE
-apainst-
21 -CR-247( ){ )
Mackenzy Toussaint
Defendant(s}.
Defendant M ackenzy Toussaint hereby voluntarily consents to

 

participate in the following proceeding via _X_videoconferencing or ___ teleconferencing:

X

Initial Appearance Before a Judicial Officer

Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

Bail/Detention Hearing

Conference Before a Judiclal Officer

 

 

Defendast’s Signature Defendant’s Counsel’s Signature

(Judge may obtain verbal consent on
Record and Sign for Defendant)

Mackenzy Toussaint Bret Martin

Print Defendant's Name Print Counsel’s Name

 

 

This proceeding was conducted by reliable video or telephone conferencing technclogy.

G7 4t- Kelis H. Ro

Date U.S. District Judge/U.S. Magistrate Judge

    

Pie

 

 

 
